﻿Before delivering the message of the Government of
Rwanda to the General Assembly, allow me to follow the
Heads of State and fellow Ministers who have spoken from
this rostrum and express to the President our very sincere
congratulations on his outstanding election. We also pay a
well-deserved tribute to his eminent predecessor, who
displayed devotion, skill and readiness to serve during the
last session.
Our warmest and fraternal congratulations also go to
the Secretary-General, Mr. Kofi Annan, for whom this
session of the General Assembly is his first in that office.
At the fiftieth anniversary session of the United
Nations we took the opportunity to express loudly and
clearly our views with regard to the essential reforms to be
carried out within the United Nations. We welcome the
proposals made by the Secretary-General, and we assure
him of our support and cooperation. We also made
proposals on Security Council reform. We will continue to
make our contribution and lend our support to the collective
efforts aimed at ensuring greater democracy in the Council.
The Government of Rwanda also wishes to take this
opportunity to express its great satisfaction at the
appointment of Mrs. Mary Robinson as United Nations
High Commissioner for Human Rights. We assure both her
and the Secretary-General of our assistance and
cooperation.
At this session the Government of Rwanda wishes to
make its modest contribution to our consideration of some
matters of concern both to Africa and to the entire
international community. These primarily relate to the
difficulties encountered in the process of bringing to life a
new Africa and problems related to the prevention,
management and resolution of conflicts in Africa. We shall
also offer some thoughts on how our peoples may enjoy a
relatively smooth passage into the next millennium. We will
conclude with an appeal for international solidarity for
Rwanda and the Rwandan people.
The hope of the peoples of Africa and the third
world is first of all for an understanding of their real
problems, and today that understanding must be a priority.
Much of the international community supports the new
political order in Africa and the new African leadership
and leaders who wish to create new realities for a new
Africa. We had the opportunity and pleasure, at the
special meeting of the Security Council on Africa held on
25 September under the presidency of the Secretary of
State of the United States, of hearing comments in
support of the new African leadership. We stand firmly
together. The others, those who do not trust in Africa and
the Africans, who attempt to hinder our continent’s efforts
to free itself from neocolonialism and dictatorships, who
are today trying to discredit and undermine our leaders at
any cost, they are the ones we will obviously be forced to
deal with when we come to them.
I should like now to speak of the problems of
conflict prevention and conflict resolution in Africa and
other third world countries. Again, we extend our
warmest thanks to the Security Council for having taken
the positive initiative of convening a ministerial-level
meeting on Africa on 25 September.
Our contribution, beyond general considerations and
some specific cases, will focus primarily on identifying
the underlying causes of conflicts in Africa, conflicts
which in turn create the economic and political recessions
of which we in our continent — and elsewhere in certain
third world countries as well — are aware on almost a
daily basis.
Africa and the third world in general are suffering
from various ills, principal among which are ignorance,
poverty, bad political leadership, coups d’état and foreign
intervention. Those are the ills that have eaten away at
Africa, continue to eat away at it and are the sources of
every conflict on our continent.
Ignorance, it is said, is the root of all evils. Poverty
is the cause of all misfortune. What United Nations
programme will combat ignorance and poverty in Africa
and the countries of the third world, and when will these
two terrible ills that ravage our continent be cured?
Bad political leadership in Africa has led many
countries to ruin and even led to the first genocide on the
African continent, which occurred in Rwanda from April
to July 1994. The United Nations was present with a
military force of 2,500 men, who packed up and left,
abandoning the Rwandan people to the mercy of the
26


Interahamwe militiamen of the erstwhile single party and
armed forces of the day. The planning and carrying out of
the genocide was the ignoble act of a bad political
leadership that viewed the ignorance and poverty of the
peoples of Rwanda — and, consequently, of the peoples of
Africa and the third world — as a political asset to
consolidate and perpetuate its dictatorship in power or to
usurp power.
We hope that the United Nations will support the new
political order in Africa and its new leadership, and that it
will oppose any manoeuvre aimed at using United Nations
structures to nip in the bud the new political order that is
emerging on our continent.
The conflicts of which we are all aware in Africa
today are the bitter fruit of the famous so-called Africa of
the Generals that emerged in the mid-1960s. Those coups
d’état sapped Africa with all their attendant tragedies, of
which all here are only too keenly aware. What are our
strategies for fighting coups d’état in Africa today? What
are the strategies of the United Nations for eradicating this
scourge, whose effects are realized by its creators only
when they themselves fall victim to it?
All of the coups d’état in Africa since 1965, whose
rotten fruits we are harvesting today, were fomented by
certain Western capitals in their own interests and to the
detriment of the African people. Today, unfortunately,
foreign manipulation is continuing in Africa, creating a new
cycle of coups d’état in Africa.
We urge the United Nations resolutely to attack the
five scourges I have just named, which still infect Africa
and are the source of all the conflicts on our continent.
These problems exist and we are familiar with them. Let us
not make them taboo — let us talk about them within this
prestigious building; let us talk about them in the Security
Council. That, perhaps, would mark the beginning of
improved conflict prevention and resolution in Africa.
We cannot close this chapter on African conflicts
without referring specifically to some that worry us more
than others. I am referring in particular to the Central
African Republic, where we feel the United Nations should
be on its toes and assist a country in which the keepers of
the old order and their opportunistic acolytes are using
violence against an elected Government. I am also referring
to Congo (Brazzaville), where precisely the same scenario
as in the Central African Republic is being played out on
a scale far larger than in the latter country.
In our humble opinion, the United Nations should
also send a clear and unambiguous message to the
Comorians of the island of Anjouan that the Comoros is
a State Member of the United Nations and that its unity
and integrity are not negotiable. We ask the parties
concerned to work with the Organization of African Unity
(OAU) to find an appropriate solution to their problem.
Western Sahara strikes a strong note of hope in the
area of decolonization. We welcome and encourage the
due implementation of the agreements that have just been
signed between the Saharan Arab Democratic Republic
and the Kingdom of Morocco to promote the process of
self-determination and independence for the Saharan
people.
In Somalia, the Government of the Rwandese
Republic urges all the parties to the conflict to promote
dialogue under the aegis of the OAU and the
Intergovernmental Authority on Development.
Two years from the advent of the new millennium,
we all have the ultimate duty of leading our peoples to
the year 2000 without setback or fear of the unknown,
unlike the people of the year 997 as they approached the
eve of the second millennium.
The twentieth century, leading into the awaited third
millennium, has deeded to us the two most horrendous
genocides in the history of humanity: the genocide of the
Jews during the Second World War and the genocide of
the Rwandans in 1994. Will we cross the threshold of the
third millennium with the same racist graffiti covering the
walls of our cities and airport corridors? Will those with
uneasy consciences continue forever to play dumb with
regard to the Rwandan genocide, the very first in the
history of our continent? Will religious fundamentalism
thrive at the cost of human lives?
Extreme selfishness, despair, suicide, racism, crime,
terrorism, drugs, paedophilia, battered women, rape: Are
we going to bring all this luggage with us into the third
millennium? What are we doing now? What are our
strategies to eradicate all these evils? Resignation?
Fatalism? Will the third millennium hold anything to
shock us?
We all claim to govern on behalf of our respective
peoples. What actions are we undertaking today to ensure
that they advance calmly, smoothly, without panic or
anxiety into the year 2000? If we do nothing, how will
we explain it to them on the eve of 1 January 2000 or on
27


the first day of the year 2000? Will we use the language of
cynicism, pain, realism, politics, diplomacy or ritual — in
just enough to get them off our backs and hustle them
along into the year 2000 as into a lifeboat?
What strategies do the United Nations and its
agencies, present throughout Africa and other countries of
the third world, have to help the Governments and peoples
that must confront the anxieties of passing from one
century to another, one millennium to another? In my
country, Rwanda, I see no sign of any such strategy, while
the country is gripped by the many traumas born from the
tearing, or rather the shredding, of the social fabric by the
genocide of 1994. When the traumas of genocide are
complemented by millennial anxieties, what is to become
of such a people if it is not helped by increased
international solidarity?
I have seen no or almost no sign of such solidarity in
all my travels, no hint of such a project. Apparently, no one
is concerned. And yet, we are only 26 months from 1
January 2000. Why such indifference from countries and
from the United Nations? Should not our concerns be those
of the peoples on whose behalf we govern? We should be
one step ahead and thereby allay them.
Before closing, I wish to appeal to the General
Assembly that the United Nations adopt a mini-Marshall
Plan for the moral and physical rehabilitation and
reconstruction of the first African country to have fallen
victim to the catastrophe of genocide: Rwanda. This mini-
Marshall Plan for the rehabilitation and reconstruction of
post-genocide Rwanda was drafted by Ambassador
Sahnoun, Special Representative for the Great Lakes region
of the Secretaries-General of the United Nations and the
OAU, at the request of the Rwandan Government of
National Unity.
We also make a ringing appeal to the United Nations
and the entire international community to provide Rwanda
with substantial assistance, as it has received since
November 1996 more than 1.4 million repatriated
persons — one fifth of its population — who had fled to
the former Zaire, now the Democratic Republic of the
Congo, Tanzania and Burundi. Following this mass return
of refugees, famine has today struck heavily in over four of
our provinces. For the victims of this famine, we request
emergency food relief and development assistance for every
sector of national life — agriculture, health, education, the
social and socio-economic reintegration of the repatriated,
the survivors of genocide, justice and the rehabilitation and
reconstruction of basic infrastructures, including those for
water, electricity and roads.
As for the social and socio-economic reintegration of
the repatriated, since November 1996 the Rwandan
Government has been sending into the field teams led by
two Ministers for each province and composed of other
ministers, members of Parliament and high-level
administrators. These field missions aim at supporting the
local administrative authorities in their tasks of receiving
and reintegrating the repatriates. The exercise has gone
well and is still being successfully pursued.
At the communal and municipal level, we have also
created reception committees composed of local
authorities and members of the United Nations
Commission on Human Rights.
Unfortunately, some troublemakers have filtered in
with the 1.4 million refugees who have recently returned
to Rwanda. Since February 1997, these fugitives have
been committing murders among the civilian population.
They have primarily targeted the survivors of genocide,
in order to do away with anyone who might be a witness
in a court of law, and local authorities who are devoted
to the cause of national unity and reconciliation.
The Rwandan Government has taken the necessary
measures to ensure the safety of the people in the north
of the country, which has been the site of these murders.
Again, results in this area have also been quite
satisfactory.
In fact, a month ago I organized a meeting of the
entire diplomatic and consular community at Ruhengeri,
one of the provinces in the north of the country. After
that meeting the diplomats had the opportunity to visit
any areas of Ruhengeri they chose.
Likewise, before I came to New York for the
General Assembly, Mr. Pasteur Bizimungu, President of
the Republic of Rwanda, headed a meeting of ministers
at Gisenyi, one of the country’s three northern provinces.
After the meeting the President of the Republic and the
members of the Government went into the field for three
days. They visited and spoke with people from all sectors
of the population, including peasants on communes and
in municipalities and students and State officials who had
been repatriated and who were participating in orientation
seminars on the positive aspects of national unity,
tolerance, reconciliation, respect for human life and
28


solidarity. They also spoke with local authorities who are
working to train our people.
The Government of Rwanda needs support for this
exercise. It needs the assistance of the international
community.
Before concluding, we would like to say from this
lofty rostrum that we welcome the progress made towards
resolving the misunderstanding on the question of the
International Commission of Inquiry sent to the
Democratic Republic of the Congo, as the Minister for
Foreign Affairs of the Democratic Republic of the Congo
announced at his press conference yesterday afternoon.
The Rwandan Government therefore encourages
those specifically involved in this matter — namely, the
Secretary-General of the United Nations, the United
Nations High Commissioner for Human Rights and the
Government of the Democratic Republic of the Congo —
to work together to put an end to this problem. They have
our confidence and support.
In order to support the efforts of the Secretary-
General, the High Commissioner for Refugees and the
Government of the Democratic Republic of the Congo,
and to enlighten better the international community about
the refugee problem in eastern Zaire, the Rwandan
Government calls on the United Nations to publish and
circulate as a document of the Security Council the report
of the International Commission of Inquiry on the
trafficking in and distribution of weapons in refugee
camps in eastern Zaire.
The United Nations International Commission of
Inquiry was established under Security Council resolution
1013 (1995) of 7 September 1995. The Commission
submitted its report, duly signed by its members, one year
later, on 28 October 1996. The embargo on this report,
which has hindered its publication, should be lifted
immediately in order to facilitate everyone’s efforts.